Citation Nr: 1241707	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a plot or interment allowance.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1940 to August 1945 and from February 1947 to April 1962.  The Veteran died in September 2009.  The appellant is a funeral home director.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 administrative decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim for a plot allowance.

A review of the Virtual VA paperless claims processing system does not reveal documents pertinent to the claim on appeal.


FINDINGS OF FACT

1.  The Veteran was eligible to be buried in a national cemetery but was not interred in such a cemetery.

2.  The appellant incurred expenses as a result of the Veteran's burial plot and interment and has claimed reimbursement in a timely manner.


CONCLUSION OF LAW

The criteria for the payment of a plot or interment allowance have been met.  38 U.S.C.A. §§ 2303(b), 5107 (West 2002); 38 C.F.R. §§ 3.1600(f), 38.620 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Given the Board's favorable disposition of the instant claim, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

Plot Allowance Claim

The appellant seeks a plot or interment allowance for the Veteran's burial expenses.  

A September 2009 Certification of Death Record shows that the Veteran was buried at a private cemetery and identified the funeral home providing burial services.

In a November 2009 Application for Burial Benefits (VA Form 21-530), the appellant wrote that the Veteran had been buried in a private cemetery.  In a June 2010 substantive appeal, the appellant wrote that the Veteran had prearranged his funeral and that a death benefit had been deducted from the total cost he paid.

When a veteran dies from nonservice connected causes, a specified amount may be paid as a plot or interment allowance.  A plot or interment allowance requires the deceased veteran to be eligible for the burial in a national cemetery, and to have not been buried in such a cemetery, and to have complied with the application procedures outlined in §§ 3.1601 through 3.1610.  See 38 U.S.C.A.§ 2303(b); 38 C.F.R. § 3.1600(f). 

The appellant, as a funeral home director, is an eligible claimant as services were provided in connection with the Veteran's burial.  38 C.F.R. § 3.1601(a); See Veteran's Benefit Administration Manual M21-1, Part VII, 1.B.5.bb.

The Veteran served during World War II and the Korean War and was thus entitled to burial in a National Cemetery.  See 38 U.S.C.A. § 101; 38 C.F.R. § 38.620.  The record establishes that the Veteran's remains were not buried at such a cemetery.  

Further, there is nothing in the record that suggests that payment of a plot or interment allowance would be precluded under 38 C.F.R. §§ 3.1601 through 3.1610.  Accordingly, on this record, a plot or interment allowance not to exceed the amount specified in 38 U.S.C.A. § 2303(b) is payable in this case.


ORDER

Entitlement to a nonservice connected plot or interment allowance not to exceed the amount specified in 38 U.S.C.A. § 2303(b)  is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


